Case: 1:18-cv-00864 Document #: 538 Filed: 03/01/19 Page 1 of 18 PageID #:20853




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION



IN RE: DEALER MANAGEMENT                   MDL No. 2817
SYSTEMS ANTITRUST LITIGATION               Case No. 18-cv-00864

This Document Relates To:                  Hon. Robert M. Dow, Jr.
                                           Magistrate Judge Jeffrey T. Gilbert
THE DEALERSHIP CLASS ACTION



 DEALERSHIP CLASS PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF
  THEIR MOTION TO COMPEL PRODUCTION OF INADEQUATELY LOGGED
   DOCUMENTS FROM DEFENDANTS’ PRIVILEGE LOGS AND TO COMPEL
         DISCOVERY REGARDING DRAFTING OF AGREEMENTS
Case: 1:18-cv-00864 Document #: 538 Filed: 03/01/19 Page 2 of 18 PageID #:20854




                                                     TABLE OF CONTENTS

I.          INTRODUCTION ............................................................................................................... 1

II.         BACKGROUND ................................................................................................................. 1

      A. Privilege Logs ..................................................................................................................... 1

      B. Defendants’ Implicit Waiver of Privilege over the Agreements .................................... 4

III.        ARGUMENT....................................................................................................................... 5

      A. Disclosure of Purportedly Privileged Information Beyond Necessary Employees ...... 6

         1. Documents Sent to Numerous Recipients .................................................................... 6

         2. Email Distribution Lists ................................................................................................ 7

      B. Disclosure to Third-Party Advisors, Consultants, and Agents...................................... 7

      C. Advice Not Predominately Legal in Nature................................................................... 10

      D. Implicit Waiver of Privilege............................................................................................ 11

IV.         CONCLUSION ................................................................................................................. 13




                                                                        i
Case: 1:18-cv-00864 Document #: 538 Filed: 03/01/19 Page 3 of 18 PageID #:20855




I.     INTRODUCTION

       For the last few months, Dealership Class Plaintiffs (“Dealership Plaintiffs”) and

Defendants CDK Global, LLC (“CDK” ) and The Reynolds & Reynolds Company (“Reynolds” )

(collectively, “Defendants” ) have been in negotiations regarding certain deficiencies in

Defendants’privilege logs. Defendants have failed to meet their burden to establish privilege for

a number of entries on their privilege logs. These include entries reflecting emails sent to a large

number of recipients, emails sent to unidentified email distribution lists, emails sent to third party

consultants, and entries that do not describe predominately legal advice. Defendants should be

compelled to produce these documents.

       In addition, through their reliance in this litigation on a provision of the Data Exchange

Agreement that was drafted by counsel for Defendants, Defendants have implicitly waived

privilege related to the drafting of the Data Exchange Agreement, the 3PA Agreement, and the

Reynolds Interface Agreement (collectively, “Agreements” ). Defendants should be compelled to

produce any and all withheld documents related to the drafting of the Agreements, amend their

written discovery responses to the extent they omit formerly privileged information about the

Agreements, and allow witnesses to testify about their communications with counsel related to the

drafting of the Agreements.

II.    BACKGROUND

       A.      Privilege Logs

       Dealership Plaintiffs served their initial detailed challenges to Reynolds’ and CDK’s

privilege logs on December 26, 2018. In letters and the accompanying detailed challenges,

Dealership Plaintiffs raised several issues, some of which have been successfully resolved.

However, Dealership Plaintiffs and Defendants have reached an impasse on the following issues:

(1) entries containing emails sent to large numbers of individuals, indicating that purportedly
Case: 1:18-cv-00864 Document #: 538 Filed: 03/01/19 Page 4 of 18 PageID #:20856




privileged information was likely distributed beyond the scope of those who needed it, thus

waiving privilege; (2) entries containing communications were sent to email “distribution lists”

where the recipients are unidentified, therefore making it impossible for Dealership Plaintiffs to

properly assess Defendants’claim of privilege; (3) entries containing communications that were

disclosed to third parties, thus waiving privilege; and (4) entries that appear to involve

communications involving primarily business advice as opposed to legal advice. S ee Declaration

of Daniel J. Nordin (“Nordin Decl.” ), Exhibits A & B. Reynolds first responded to Dealership

Plaintiffs’ challenges by letter on January 4, 2019. S ee id ., Ex. C. Reynolds claimed that its log

descriptions were adequate with respect to email distribution lists and entries which Dealership

Plaintiffs identified as not describing predominately legal advice. CDK responded to Dealership

Plaintiffs’ challenges by letter on January 7, 2019. Id ., Ex. D. CDK claimed that certain third

parties were agents retained by CDK “for the purpose of obtaining or providing legal advice.” Id .

CDK indicated it was further evaluating privilege entries identified by Dealership Plaintiffs

involving third parties. Regarding distribution lists, CDK provided the initial response that “based

on CDK investigation to date, none of [the distribution lists] include non-CDK employees.” Id .

       The Parties subsequently met and conferred, and ultimately agreed on a timeline to provide

revised privilege logs and additional information. On the email distribution list issue, Dealership

Plaintiffs agreed to a compromise that included the approximate number of individuals on each

email list and the general purpose of each list. Defendants phrased the email distribution

compromise as follows: “defendants will provide the number of current members of each group

email address that is challenged in dealership plaintiffs’excel chart, along with a brief description

of the current general purpose of the group.” See Nordin Decl., Ex. E. The Parties did not discuss

how to handle email distribution lists that were no longer in use.




                                                 2
Case: 1:18-cv-00864 Document #: 538 Filed: 03/01/19 Page 5 of 18 PageID #:20857




       When CDK produced its revised privilege log on February 8, 2019, it indicated three

distribution lists currently had zero individuals because they were “no longer in use.” S ee id ., Ex.

F. The two distribution lists still at issue are

                       .1 Id .CDK asserted that a number of third parties identified on its privilege

log were hired by CDK and were necessary for the facilitation of legal advice. Dealership Plaintiffs

provided their amended challenges to CDK’s revised log on February 15, 2019. Id ., Ex. H.

Dealership Plaintiffs objected that CDK had not established the necessity of sending certain

purportedly privileged communications to a large number of recipients. Dealership Plaintiffs

further objected that CDK had not established why its various third-party consultants and advisors

were necessary for the provision of legal advice. Dealership Plaintiffs also noted that there were a

number of entries involving communications that, as described, appeared to involve predominately

business, rather than legal, advice. Finally, concerning the three email distribution lists that were

no longer in use, Dealership Plaintiffs requested an approximate number of the recipients on the

lists when they were in use, and the general purpose of each list during the time the lists were in

use.

       Reynolds provided its revised privilege log on February 8, 2019, along with a description

of the email distribution lists appearing on Reynolds’privilege log. However, two of these email

distribution lists,

                                                                                                    ”,

did not include useful information because they were “[n]ot currently used.” S ee Nordin Decl., Ex.

H. Dealership Plaintiffs provided their amended challenges to Reynolds’revised privilege log on


1




                                                  3
Case: 1:18-cv-00864 Document #: 538 Filed: 03/01/19 Page 6 of 18 PageID #:20858




February 15, 2019, requesting information on the email distribution lists not currently used and

identifying entries that, as described, appeared to involve predominately business, rather than

legal, advice. S ee id ., Ex. I.

        The Parties met and conferred by telephone on February 21, 2019. During that meet and

confer, Defendants flatly refused to provide any information regarding the email distribution lists

that were no longer in use. Despite the fact that the Parties never discussed the issue of distribution

lists that were no longer in use, Defendants stated that the terms of the agreement to provide

“current” information absolved them from providing any additional information. CDK also

indicated that it was reviewing the entries Dealership Plaintiffs challenged as describing advice

not predominately legal in nature and was still considering whether it would provide updates to its

privilege log. Reynolds indicated that it would not be revising its privilege log entries that

Dealership Plaintiffs challenged on this ground.

        B.       Defendants’ Implicit Waiver of Privilege over the Agreements

        In CDK’s motion to dismiss the Dealership Plaintiffs’ Consolidated Complaint, CDK

directly relied on



                                                                                                   .




                          .




                                                   4
Case: 1:18-cv-00864 Document #: 538 Filed: 03/01/19 Page 7 of 18 PageID #:20859




       On January 29, 2019, counsel for Plaintiffs informed Defendants that it was their position

that Defendants had waived any claims of privilege over the Agreements by affirmatively relying

on                                           language in disputing Dealership Plaintiffs’allegations

and, therefore, Plaintiffs “are entitled to production of all responsive discovery concerning the

Agreements, even if such discovery could otherwise be deemed privileged.” S ee Nordin Decl., Ex.

Q. The Parties subsequently met and conferred on the issue, and on February 26, 2019, Defendants

provided a written a response stating they disagreed that privilege had been waived. S ee id ., Ex.

R.

III.   ARGUMENT

       In the Seventh Circuit, the attorney-client privilege applies only when the party asserting

the privilege establishes:

               (1) that legal advice of any kind was sought (2) from a lawyer in his capacity
               as such, (3) the communications related to that purpose, (4) they were made
               in confidence (5) by the client and/or his agent, (6) were at his instance
               permanently protected (7) from disclosure by himself or by the legal
               adviser, (8) unless waived.

Glenwood H alsted L L C .v.V ill.of Glenwood , No. 11-CV-6772, 2013 WL 140794, at *1 (N.D. Ill.

Jan. 11, 2013) citingUnited S tates v.W hite,950 F.2d 426, 430 (7th Cir. 1991). The party claiming

privilege has the burden of establishing all of the essential elements of the privilege. United S tates

v.B D O S eid man,L L P , 337 F.3d 802, 811 (7th Cir. 2003); Glenwood H alsted , 2013 WL 140794,

at *2 (“The burden of establishing the essential elements of the attorney-client privilege, including

the fact that the document was not disclosed to non-privileged recipients, rests with Defendants,

as the party asserting the privilege” ). Further, a party claiming privilege must provide sufficient

information to “enable other parties to assess the claim.” Fed. R. Civ. P. 26(b)(5)(A)(ii).




                                                  5
Case: 1:18-cv-00864 Document #: 538 Filed: 03/01/19 Page 8 of 18 PageID #:20860




       A.      Disclosure of Purportedly Privileged Information Beyond Necessary
               Employees

       “[I]n the corporate context, the attorney-client privilege extends only to an employee who

communicates with counsel at the direction of corporate superiors regarding matters within the

scope of the employee’s duties for the purpose of securing legal advice. Communications going

outside that boundary can waive the privilege.” United S tates ex rel.M cGee v.IB M C orp., No. 11

C 3482, 2017 WL 1232616, at *2 (N.D. Ill. April 4, 2017) (citation omitted). It is well-established

that “the sharing of privileged documents with employees who do not need the information waives

the privilege.” P activ C orp.v.M u ltisorb Techs., Inc., No. 10 C 461, 2012 WL 1831517, at *2

(N.D. Ill. May 18, 2012) citing M u rov.TargetC orp., No. 04-6267, 2006 WL 3422181, at *4 (N.D.

Ill. Nov. 28, 2006).

               1.      Documents Sent to Numerous Recipients

       There is no precise numerical limit on the number of employees who can be within the

sphere of corporate privilege, and “privilege can extend to any employee who communicates with

counsel at the direction of her superiors, regarding matters within the scope of her duties.” M u ro

v.TargetC orp., 250 F.R.D. 350, 364 (N.D. Ill. 2007). However, the greater number of recipients

of a purportedly privileged communication, the greater the likelihood that the recipients of that

communication include individuals who are beyond the “need to know” sphere — i.e.̧ whose

duties within the organization require him or her to know the privileged information. CDK has

multiple entries on its privilege log where purportedly privileged information was sent to as many

as 59 recipients. In order to assess these claims of privilege, Dealership Plaintiffs requested that

CDK provide some indication as to why it was necessary to distribute these purportedly privileged

communications to such large numbers of recipients. Because CDK has refused to provide the

information necessary to assess these claims of privilege, and the burden to establish this privilege



                                                 6
Case: 1:18-cv-00864 Document #: 538 Filed: 03/01/19 Page 9 of 18 PageID #:20861




is on CDK, CDK should be required to produce these documents. S ee Nordin Decl., Ex. J (listing

relevant privilege log entries).

               2.      Email Distribution Lists

       When a privilege log includes email distribution lists and does not identify all the people

on those lists, it “represents a serious defect in the privilege log; without the identities and job

descriptions of the persons on the distribution lists, there is no way for the opposing party to assess

whether they are within the sphere of corporate privilege, as is required by Federal Rule of Civil

Procedure 26(b)(5)(A).” M u ro, 250 F.R.D. at 364.

       As discussed in M u ro, Dealership Plaintiffs would have been entirely justified in requesting

a complete accounting of every individual on each email distribution list appearing on Defendants’

logs. However, in an effort to compromise, Dealership Plaintiffs agreed to accept only an

approximation of the number of individuals on each distribution list and the general purpose of

each list. Now, Defendants have refused to provide even that with respect to the four distribution

lists left at issue, hiding behind an artificially technical “gotcha” distortion of the compromise

agreement Dealership Plaintiffs entered in good faith. Having failed to cure this “serious defect”

in their privilege logs, Defendants should now be required to produce the subject documents. S ee

Nordin Decl., Exs. K & N (listing relevant privilege log entries).

       B.      Disclosure to Third-Party Advisors, Consultants, and Agents

       “Distribution of materials to third parties outside the company would obviously, with rare

exceptions, result in a waiver.” United States ex rel.M cGee v.IB M C orp., No. 11 C 3482, 2017

WL 1232616, at *2 (N.D. Ill. Apr. 4, 2017); M otorola Solu tions,Inc.v.H ytera C omms.C orp.,

No. 17 C 1973, 2018 WL 1804350, at *4 (N.D. Ill. April 17, 2018) (“Thus, statements made to




                                                  7
Case: 1:18-cv-00864 Document #: 538 Filed: 03/01/19 Page 10 of 18 PageID #:20862




one’s attorney in the presence of a third-party non-lawyer, who is not necessary to the obtaining

or giving of legal advice will result in a waiver of the privilege” ).




                                                                                    .

        As already discussed su pra, attorney-client privilege applies only where the

communication is for the purpose of securing legal advice and relates to matters within the scope

of an employee’s duties, and sharing privileged information with employees who do not need that

information waives the privilege. M cGee, 2017 WL 1232616, at *2; P activ C orp., 2012 WL

1831517, at *2. For this reason, the party claiming privilege must provide an adequate description




                                                   8
Case: 1:18-cv-00864 Document #: 538 Filed: 03/01/19 Page 11 of 18 PageID #:20863




of the recipients’job title or role so that the party opposing can assess whether the communication

was properly within the gambit of the recipients’roles within or for the organization. S ee M u ro,

250 F.R.D. at 364–65 (holding that providing insufficient information regarding job titles of

recipients on communications can “make it difficult for an opposing party to assess the

applicability of privilege; it’s hard to tell whether an individual . . . is being contacted concerning

matters within her employment duties or not” ). This is analogous to the present situation as CDK

has not explained why any of these third parties were necessary participants in communications

involving, or discussing, the provision of legal advice.

       CDK’s assertions of privilege are even more dubious regarding its public relations and

communications advisors. “It may be that the modern client comes to court as prepared to massage

the media as to persuade the judge; but nothing in the client’s communications for the former

purpose constitutes the obtaining of legal advice or justifies a privileged status.” C alvin K lein

Trad emark Tru stv.W achner, 198 F.R.D. 53, 55 (S.D.N.Y. 2000). Similarly, “public relations

advice, even if it bears on anticipated litigation, falls outside the ambit of protection of the so-

called ‘work product’ doctrine . . . .” Id .Granted, an attorney’s communications with a public

relations consultant may qualify for work product protection if “the public relations firm needs to

know the attorney’s strategy in order to advise as to public relations, and the public relations impact

bears, in turn, on the attorney’s own strategizing as to whether or not to take a contemplated step

in the litigation itself and, if so, in what form.” Id .; see also A mway C orp.v.P roctor & Gamble

C o., No. 1:98-CV-726, 2001 WL 1818698, at *6–
                                             8 (W.D. Mich. Apr. 3, 2001) (rejecting work

product protection for certain public relations documents); B u rke v.L akin L aw Firm,P C , No. 07-

CV-0076-MJR, 2008 WL 117838, at *3 (N.D. Ill. Jan. 7, 2008) (citing C alvin K lein Trad emark

Tru st, 198 F.R.D. at 55; A mway C orp., 2001 WL 1818698, at *6–8). As with the other third-party




                                                  9
Case: 1:18-cv-00864 Document #: 538 Filed: 03/01/19 Page 12 of 18 PageID #:20864




consultants over whose communications CDK has claimed privilege, CDK has not established that

its communications with public relations and communications consultants qualify for attorney-

client privilege or work product protection. CDK should therefore be required to produce its entries

related to communications with these third parties. Nordin Decl., Ex. L (listing relevant privilege

log entries).

        C.       Advice Not Predominately Legal in Nature

        “When an attorney provides both legal and non-legal services to a client, the legal aspect

must predominate in the communication under review in order for it to be protected by the

attorney-client privilege.” M oore v.B d .of Trs., No. 09 C 4479, 2010 WL 4703859, at *3 (N.D.

Ill. Nov. 8, 2010) (citing A llend ale M u t.Ins.C o. v.B u llD ata S ys.,Inc., 152 F.R.D. 132, 137 (N.D.

Ill. 1993) (“[T]he privilege will not apply where the legal advice is incidental to business

advice.” )). “[P]rivilege is limited to situations in which the attorney is acting as a legal advisor—

business and financial advice are not protected.” RB S C itizens,N .A .v.H u sain, 291 F.R.D. 209,

217 (N.D. Ill. 2013) (citing B u rd en-M eeks v.W elch, 319 F.3d 897, 899 (7th Cir. 2003)). “Where

a document is prepared for simultaneous review by legal and non-legal personnel and legal and

business advice is requested, it is not primarily legal in nature and is therefore not privileged.” Id .

(quoting B axterTravenolL abs.,Inc.v.A bbottL abs., No. 84 C 5103, 1987 WL 12919, at *5 (N.D.

Ill. June 19, 1987)). “[T]he inclusion of general counsel does not transform all business discussions

into privileged attorney-client communications.” Id .; see also A costa v.TargetC orp., 281 F.R.D.

314, 321 (N.D. Ill. 2012) (quoting In re M atter of Feld berg, 862 F.2d 622, 626 (7th Cir. 1988))

(“The purpose of the communication must be the obtaining or providing of legal advice, not a

business discussion. ‘A business that gets marketing advice from a lawyer does not acquire a

privilege in the bargain . . . .’” ).




                                                   10
Case: 1:18-cv-00864 Document #: 538 Filed: 03/01/19 Page 13 of 18 PageID #:20865




       Both the CDK and Reynolds logs include entries where the descriptions are so vague that

they appear to describe the provision of advice that is not predominately legal in nature. Such

entries claim legal advice regarding topics including:




                                                                These types of descriptions at best

appear to describe requests for, or provisions of, predominately bu siness (not legal) advice. Having

failed to establish privilege, CDK and Reynolds should be required to produce the documents

reflected in these entries. See Nordin Decl., Exs. M & O (listing privilege log entries).

       D. Implicit Waiver of Privilege

       Defendants implicitly waived any potential claims of privilege over the drafting of the

DEA, the 3PA Agreement, and the Reynolds Interface Agreement (collectively, “Agreements” )

by repeatedly relying in this litigation on a provision in the DEA stating it “is not intended as a

‘covenant not to compete . . . ‘”

       As opposed to explicit waiver of privilege, waiver by implication

               occurs when a party takes a position in litigation that makes it unfair to
               protect that party’s privileged communications. The implied waiver
               doctrine ultimately is based on considerations of fairness: that is, a party
               may not use privilege as a tool for manipulation of the truth-seeking process.
               The doctrine of waiver by implication reflects the position that the attorney-
               client privilege was intended as a shield, not a sword.

               In practical terms, this means that parties in litigation may not abuse the
               privilege by asserting claims the opposing party cannot adequately dispute
               unless it has access to the privileged materials. The party asserting the claim
               is said to have implicitly waived the privilege. Courts that have imposed
               waivers under the fairness principle have tailored the scope of the waiver to
               the needs of the opposing party in litigating the claim in question. Only
               those documents or portions of documents relating to the claim asserted by
               the client should be disclosed.

P atrickv.C ity of C hicago, 154 F. Supp. 3d 705, 711–
                                                     12 (N.D. Ill. 2015) (citations omitted).


                                                 11
Case: 1:18-cv-00864 Document #: 538 Filed: 03/01/19 Page 14 of 18 PageID #:20866




        “If [defendant] supports its denial . . . with a contention or evidence that it relied on advice

by legal counsel, then it will be deemed to have waived the attorney-client privilege.” C laffey v.

RiverO aks H yu nd ai, 486 F. Supp. 2d 776, 778 (N.D. Ill. 2007).

                Though [defendant] says it does not intend to argue that its personnel
                actu ally consulted with counsel, its introduction of such documents would
                leave a fact finder with the distinct impression that [defendant] relied on
                advice by counsel on the matters at issue in this case. Were [defendant]
                allowed to create this impression but still maintain its attorney-client
                privilege, it would in effect be using the privilege as both a shield and a
                sword, which is not permitted. [defendant] “cannot have it both ways; [it]
                cannot seek refuge in consultation with counsel as evidence of [its] good
                faith yet prevent [plaintiffs] from discovering the contents of the
                communication.”

Id .(citations omitted) (quoting D orr-O liver, Inc.v.Flu id -Q u ip, Inc., 834 F. Supp. 1008, 1012

(N.D. Ill. 1993)); D R D istribu tors,L L C v.2
                                              1 C entu ry S moking,Inc., No. 12 CV 50324, 2015 WL

5123652, at *4 (N.D. Ill. Sept. 1, 2015) (“[A] party cannot assert reliance on advice of counsel,

but then assert the attorney-client privilege to shield the disclosure of that advice” ).

        By relying on the text of the Agreements, which were drafted by counsel, for their defense,

Defendants have put the intent of those agreements at issue. Defendants have used those

Agreements as a sword in an attempt to strike down Dealership Plaintiffs’claims, while also using

privilege as a shield to prevent Dealership Plaintiffs from adequately testing the true intent behind

the Agreements. The scope of the waiver is tailored “to the needs of the opposing party in litigating

the claim in question.” P atrick, 154 F. Supp. 3d at 711–
                                                        12. Although Defendants have specifically

relied on a clause in the DEA, the Agreements were drafted concurrently as three parts of a whole.

The proper scope of the waiver therefore encompasses communications with counsel regarding

the drafting of all of the Agreements, not only the DEA. There are some documents on Defendants’

privilege logs that appear to be related to the drafting of the Agreements, but Dealership Plaintiffs

are unable to reliably identify all entries related to the drafting of the Agreements with the



                                                  12
Case: 1:18-cv-00864 Document #: 538 Filed: 03/01/19 Page 15 of 18 PageID #:20867




descriptions Defendants have provided.2 S ee Nordin Decl., Exs. S & T. In addition, this waiver

also applies to written discovery responses Defendants have submitted, to the extent those

responses omitted information regarding the drafting of the Agreements on grounds of privilege.

Dealership Plaintiffs should likewise be allowed to question witnesses regarding their

communications with counsel related to the drafting of these Agreements.

IV.    CONCLUSION

       For the foregoing reasons, Dealership Plaintiffs’ Motion should be granted. Defendants

should produce the identified documents from their privilege logs because they have not met their

burden of establishing privilege. Having implicitly waived privilege, Defendants should also

produce any and all withheld documents, and allow discovery, related to Defendants’discussions

with counsel regarding the drafting of the Agreements.



DATED: March 1, 2019                   Respectfully submitted,

                                       /s/P eggy J.W ed gworth
                                       Peggy J. Wedgworth (pro hac vice)
                                       Elizabeth McKenna (pro hac vice)
                                       MILBERG TADLERPHILLIPS GROSSMAN LLP
                                       One Pennsylvania Plaza, 19th Floor
                                       New York, NY 10119
                                       Tel: (212) 594-5300
                                       Fax: (212) 868-1229
                                       pwedgworth@milberg.com
                                       emckenna@milberg.com

                                       Interim L ead C ou nselforthe D ealershipC lass



2Dealership Plaintiffs also note that this is not, strictly speaking, a privilege log issue. Dealership
Plaintiffs are not challenging Defendants’ withholding of documents based on an insufficient
privilege log, but rather based on their implicit waiver of privilege in the strategic choices they
have made in this litigation.


                                                  13
Case: 1:18-cv-00864 Document #: 538 Filed: 03/01/19 Page 16 of 18 PageID #:20868




                              Leonard A. Bellavia (pro hac vice)
                              Steven Blatt
                              BELLAVIA BLATT, PC
                              200 Old Country Road, Suite 400
                              Mineola, New York 11501
                              Tel: (516) 873-3000
                              Fax: (516) 873-9032
                              lbellavia@dealerlaw.com
                              sblatt@dealerlaw.com

                              D ealershipC lass P laintiffs’S teeringC ommittee

                              Daniel C. Hedlund (pro hac vice)
                              Michelle J. Looby (pro hac vice)
                              Daniel E. Gustafson
                              David A. Goodwin
                              Daniel J. Nordin
                              GUSTAFSON GLUEK PLLC
                              Canadian Pacific Plaza
                              120 South Sixth Street, Suite 2600
                              Minneapolis, MN 55402
                              Tel: (612) 333-8844
                              Fax: (612) 339-6622
                              dhedlund@gustafsongluek.com
                              mlooby@gustafsongluek.com
                              dgustafson@gustafsongluek.com
                              dgoodwin@gustafsongluek.com
                              dnordin@gustafsongluek.com

                              D ealershipC lass P laintiffs’S teeringC ommittee

                              James E. Barz
                              Frank Richter
                              ROBBINS GELLER RUDMAN & DOWD LLP
                              200 South Wacker Drive, 31st Floor
                              Chicago, IL 60606
                              Tel: (312) 674-4674
                              Fax: (312) 674-4676
                              jbarz@rgrdlaw.com
                              frichter@rgrdlaw.com




                                       14
Case: 1:18-cv-00864 Document #: 538 Filed: 03/01/19 Page 17 of 18 PageID #:20869




                              David W. Mitchell (pro hac vice)
                              Alexandra S. Bernay
                              Carmen A. Medici
                              ROBBINS GELLER RUDMAN & DOWD LLP
                              655 West Broadway, Suite 1900
                              San Diego, CA 92101
                              Tel: (619) 231-1058
                              Fax: (619) 231-7 423
                              davidm@rgrdlaw.com
                              xanb@rgrdlaw.com
                              cmedici@rgrdlaw.com

                              D ealershipC lass P laintiffs’S teeringC ommittee

                              Robert A. Clifford
                              Shannon M. McNulty
                              CLIFFORD LAW OFFICES, P.C .
                              120 N. LaSalle Street, 31 Floor
                              Chicago, Illinois 60602
                              Tel: (312) 899-9090
                              Fax: (312) 251-1160
                              RAC@cliffordlaw.com
                              SNM@cliffordlaw.com

                              M D L L iaison C ou nsel




                                       15
Case: 1:18-cv-00864 Document #: 538 Filed: 03/01/19 Page 18 of 18 PageID #:20870




                                 CERTIFICATE OF SERVICE

         I, Peggy J. Wedgworth, an attorney, hereby certify that on March 1, 2019, I caused a true
and correct copy of the foregoing DEALERSHIP CLASS PLAINTIFFS’ MEMORANDUM
OF LAW IN SUPPORT OF THEIR MOTION TO COMPEL PRODUCTION OF
INADEQUATELY LOGGED DOCUMENTS FROM DEFENDANTS’ PRIVILEGE LOGS
AND TO COMPEL DISCOVERY REGARDING DRAFTING OF AGREEMENTS to be
filed and served electronically via the Court’s CM/ECF system. Notice of this filing will be sent
by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access
this filing through the Court’s CM/ECF System.


                                                      /s/P eggy J.W ed gworth
                                                      Peggy J. Wedgworth
